

ASSIGNMENT OF REVENUES
 
THIS ASSIGNMENT OF REVENUES is made as of May 1, 2008 by MUDDY MINERAL
EXPLORATION, LLC, a Wyoming limited liability company, with a mailing address of
P.O. Box 459, Casper, Wyoming 82601 (“Assignor”), in favor of AMERIWEST ENERGY
CORP., a Nevada corporation, with a mailing address of 123 West 1st Street,
Suite 215, Casper Wyoming 82601 (together with its successors and assigns,
“Assignee”).
 
WITNESSETH:
 
Assignor, for good and valuable consideration, including without limitation, in
accordance with that certain Letter of Intent between Assignor and Assignee
dated July 18, 2007, as amended, the receipt of which is hereby acknowledged,
does hereby absolutely and unconditionally grant, bargain, sell, transfer,
assign, convey, set over and deliver unto Assignee all right, title and interest
of Assignor in, to and under all rents, issues, profits, proceeds, products,
revenues and other income from or attributable to the oil, gas and mineral
leases described in Exhibit A attached hereto and incorporated herein, and all
guaranties, amendments, extensions and renewals of said leases and any of them,
all of which are hereinafter called the “Leases” which may now or hereafter be
or become due or owing under the Leases, and any of them.
 
Assignor represents, warrants, covenants and agrees with Assignee as follows:
 
(a) This Assignment entitles Assignee 99.5% of the Working Interest in the
Leases and the right to receive not less than 77.6% Net Revenue Interest of all
Hydrocarbons produced, saved and marketed from each of the Leases.
 
(b) The Leases are and shall be valid and enforceable in accordance with their
terms and have not been altered, modified, amended, terminated, canceled,
renewed or surrendered nor have any of the terms and conditions thereof been
waived in any manner whatsoever except as disclosed in writing to Assignee.
 
(c) There are no defaults now existing under any of the Leases, and there exists
no state of facts which, with the giving of notice or lapse of time or both,
would constitute a default under any of the Leases. Assignor shall give prompt
notice to Assignee of any notice received by Assignor claiming that a default
has occurred under any of the Leases on the part of Assignor, together with a
complete copy of any such notice.
 
The parties further agree as follows:
 
This Assignment is an absolute, present assignment from Assignor to Assignee,
effective immediately. Assignee has the immediate right to receive and collect
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Leases. Assignee further agrees to assume all costs and
expenses associated with producing all rents, issues, profits, proceeds,
products, revenues and other income from or attributable to the Leases.
 
Assignor hereby irrevocably appoints Assignee its true and lawful attorney with
power of substitution and with full power for Assignee in its own name and
capacity or in the name and capacity of Assignor, to demand, collect, receive
and give complete acquittances for any and all rents, issues, profits, proceeds,
products, revenues and other income accruing from the Leases, either in its own
name or in the name of Assignor or otherwise, which Assignee may deem necessary
or desirable in order to collect and enforce the payment of the rents, issues,
profits, proceeds, products, revenues and other income. Such appointment is
coupled with an interest and is irrevocable.


--------------------------------------------------------------------------------


 
Assignee is hereby vested with full power to use all measures, legal and
equitable, deemed by it to be necessary or proper to enforce this Assignment and
to collect the rents, issues, profits, proceeds, products, revenues and other
income assigned hereunder, including the right of Assignee or its designee to
enter upon the property underlying the Leases, or any part thereof, and take
possession of all or any part of said property. Assignee shall be under no
obligation to exercise or prosecute any of the rights or claims assigned to it
hereunder or to perform or carry out any of the obligations of the lessor under
any of the Leases and does not assume any of the liabilities in connection with
or arising or growing out of the covenants and agreements of Assignor in the
Leases.
 
If any term of this Assignment, or the application thereof to any person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Assignment, or the application of such term to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term of this Assignment shall be valid and
enforceable to the fullest extent permitted by law.
 
The terms “Assignor” and “Assignee” shall be construed to include the legal
representatives, successors and assigns thereof. This Assignment may not be
amended, modified or changed nor shall any waiver of any provision hereof be
effective, except only by an instrument in writing and signed by the party
against whom enforcement of any waiver, amendment, change, modification or
discharge is sought. This Assignment shall be governed by and construed in
accordance with the laws of the State of Wyoming.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed and delivered as of the date first above written.
 
ASSIGNOR:
 
MUDDY MINERAL EXPLORATION, LLC
a Wyoming limited liability company
   
By:
 
Name:
 
Title:
         
ASSIGNEE:
 
AMERIWEST ENERGY CORP.
a Nevada corporation
   
By:
 
Name:
 
Title:
 


--------------------------------------------------------------------------------



EXHIBIT A


Lease Schedule



--------------------------------------------------------------------------------

